 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   BENNETTE L. DOUGLAS,                               Case No.: 18-cv-02604-WQH-MDD
10                                    Petitioner,
                                                        ORDER
11   v.
12   WILLIAM JOE SULLIVAN,
13                                  Respondent.
14   HAYES, Judge:
15         The matter before the Court is the review of the Report and Recommendation issued
16   by the United States Magistrate Judge (ECF No. 13) recommending that the Defendant’s
17   Motion to Dismiss (ECF No. 11) be granted and that the Petition for Writ of Habeas Corpus
18   (ECF No. 1) be dismissed with prejudice.
19         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b) set forth the duties of
20   the district court in connection with a report and recommendation by a magistrate judge.
21   The district judge must “make a de novo determination of those portions of the report . . .
22   to which objection is made,” and “may accept, reject, or modify, in whole or in part, the
23   findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The district
24   court need not review de novo those portions of a report and recommendation to which
25   neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005);
26   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“Neither the
27   Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
28   findings and recommendations that the parties themselves accept as correct.”).

                                                    1
                                                                             18-cv-02604-WQH-MDD
 1         No party has filed an objection to the Report and Recommendation. The Court has
 2   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 3   For the reasons stated in the Report and Recommendation, the Court concludes that habeas
 4   relief is not warranted on grounds one through four of the Writ of Habeas Corpus.
 5         A petitioner must obtain a certificate of appealability in order to pursue an appeal
 6   from a final order in a § 2254 habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(A); Fed.
 7   R. App. P. 22(b). Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases,
 8   “[t]he district court must issue or deny a certificate of appealability when it enters a final
 9   order adverse to the applicant.” A certificate of appealability should issue only if the
10   petition presents “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
11   § 2253(c)(2). The petitioner must show that jurists of reason would debate whether the
12   petition states a valid claim of the denial of a constitutional right, and whether the district
13   court was correct in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
14   “[T]he district court shall indicate which specific issue or issues satisfy the standard for
15   issuing a certificate, or state its reasons why a certificate should not be granted.” United
16   States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). Upon review of the record in this
17   case, the Court concludes that reasonable jurists would not find Petitioner’s claim
18   debatable. The Court declines to issue a certificate of appealability.
19         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 13) is
20   adopted in its entirety.
21         IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 11) is
22   granted and the Petition for Writ of Habeas Corpus (ECF No. 1) is dismissed with
23   prejudice. The Clerk is ordered to enter judgment in favor of Respondent and against
24   Petitioner and to close the case. The Court grants no certificate of appealability.
25    Dated: June 3, 2019
26
27
28

                                                    2
                                                                                18-cv-02604-WQH-MDD
